Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cassie V. Morton appeals the district court’s order granting defendant’s motion for summary judgment in this action alleging retaliatory discharge under the Family Medical Leave Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Morton v. Shearer’s Foods, No. 1:14-cv-00047-GE C-PMS, 2015 WL 5278375 (W.D. Va. Sept. 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED